DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     NATIONSTAR MORTGAGE, LLC,
                             Appellant,

                                      v.

   JOSELITO L. MARTINS a/k/a JOSELITO MARTINS; MARTIN'S
  CROSSING HOMEOWNERS ASSOCIATION, INC.; and MORTGAGE
  ELECTRONIC REGISTRATION SYSTEMS, INC. AS NOMINEE FOR
               CTX MORTGAGE COMPANY, LLC,
                         Appellees.

                              No. 4D17-1140

                              [March 7, 2018]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; George A. Shahood, Senior Judge; L.T. Case No.
2014CA000635.

    Morgan W. Bates and Allison Morat of Pearson Bitman LLP, Maitland,
for appellant.

  Jeffrey M. Clyman of Steele Law, Hobe Sound, for appellee Joselito L.
Martins a/k/a Joselito Martins.

DAMOORGIAN, J.

   After establishing that Nationstar Mortgage, LLC (“Nationstar”) was not
the holder of the note secured by his property at the time it filed a mortgage
foreclosure suit and, therefore, lacked standing to maintain its suit,
Joselito Martins sought and was awarded fees pursuant to the attorneys’
fees clause in the mortgage and the reciprocal provision of section
57.105(7), Florida Statutes (2017). Because “[a] party that prevails on its
argument that dismissal is required because the plaintiff lacked standing
to sue upon the contract cannot recover fees based upon a provision in
that same contract,” we reverse and direct the trial court to vacate the final
judgment awarding fees to Mr. Martins. Nationstar Mortg. LLC v. Glass,
219 So. 3d 896, 899 (Fla. 4th DCA 2017); see also Christiana Tr., a Div. of
Wilmington Sav. Fund Soc’y, FSB for Normandy Mortg. Loan Tr., Series
2013-18 v. Rushlow, 231 So. 3d 558, 559 (Fla. 4th DCA 2017).
  Reversed and remanded.

TAYLOR and MAY, JJ., concur.

                          *      *        *

  Not final until disposition of timely filed motion for rehearing.




                                 2